            Case 4:19-cv-00212-MW-MAF Document 295 Filed 05/06/21 Page 1 of 4




    -  ·-- l£nu :1--\ 0J\®CJ-\I,- ~n_ctJ_ _ ~
        ~                                                    CB~J_ _
                                                       .,__d__
----f-~ ~~.;;.o__. 1-/...:...~l 9tv ;JI J -MW _A
                                               _F__________-.
      Case 4:19-cv-00212-MW-MAF Document 295 Filed 05/06/21 Page 2 of 4




       t1nLw 0wt{R \-5ia-L/~                  --~
_ Lcw-e,Ll C0rflef(cno,( ]n't,4ct
  ( \ lc}O fJ , LL) C7 lltVl!t lJ Ll U IJ.d   _
    Qwa. fL
              ) 3'-flfoa- _ _ __
                                                               Case 4:19-cv-00212-MW-MAF Document 295 Filed 05/06/21 Page 3 of 4




~ µ A }~0v\tlc,___, \'5=\ d 4Le                                            JACKSONVILLE FL                     ~     ~   '1-.:1",         U.S.POSTAGE))PITNEYBOWES


  ~wJLU w,~e,KUYW cQnthl .                                                 4MAY2021PM 3                                               .    U,Z,E...
                                                                                                                                           ~f
                                                                                                                                                    /
                                                                                                                                                 $ 000.510
                                                                                                                                                 !~482
                                                                                                                                           0000360144 MAY 04 2021
\ \ \d-Q ~, W- YJ{U,1V-IULlU.             p_d
Q.c_c.JCl I R   (J'--/lf60-
                                                                              \,l. ~ . \j @l.lc,t-Cw,-:tj / JcJl:dwn'+L
          MAIL O~IGINA.W A.T
            FLORIDA STATE
                                                                                       Clivk. c.i CtuAt~
       CORRECTIONAL INSTITUTION           ~~,,u':,3.V\':,                        l\O\ S."C. ~ ut- A\lQ J ~u 3a-o
                       ,t't\ \\ \_'1't\
                                                                                    YJU,,'\9-suLlU \VL
                                                                                                                                          3d(.QOI
                                                                               I,I 11 11111 •11 1 11I' I• 11 IIIIII•I 11 \ •II• 11 ,1I'1,1 111 I1 •II 111111, 1,I I
                                                      32EiCi i -Ei8SSE;8
                     Case 4:19-cv-00212-MW-MAF Document 295 Filed 05/06/21 Page 4 of 4




                            PROVIDED TO:
                     Lowell Correctional Annex On:


                             MAY O4 2021

                    BY, ~                           °' ,,ia,img



                        /*~:·; ~·-;,-zr~~ ;:i:;,.     :; t31i .
~
    ~ t;   ~~v~,-
